DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Double Patenting Considerations:
U.S. Pat. No. 10,021,196:
The ‘196 claim language does not explicitly disclose:
transmitting, from a first virtual network established for the first client at the cloud computing environment, to a second virtual network established for the second client at the cloud computing environment, a service request directed to the particular service, wherein the service request originated at a resource of the first client at a second premise external to the provider network.
Examiner notes the language “without using a public network pathway external to the provider network” language in independent claims 1, 6, and 17.

U.S. Pat. No. 10,397,344:
The ‘344 claim language does not explicitly disclose:
transmitting, from a first virtual network established for the first client at the cloud computing environment, to a second virtual network established for the second client at the cloud computing environment, a service request directed to the particular service, wherein the service request originated at a resource of the first client at a second premise external to the provider network.
Examiner notes the language “without using a public network pathway external to the provider network” language in independent claims 1, 8, and 15.

U.S. Pat. No. 11,172,032:
The ‘032 claim language does not explicitly disclose:
	transmitting, from a first virtual network established for the first client at the cloud computing environment, to a second virtual network established for the second client at the cloud computing environment, a service request directed to the particular service, wherein the service request originated at a resource of the first client at a second premise external to the provider network.
Therefore, the present Application is not rejected under double patenting with regard to U.S. Pat. Nos. 11,172,032; 10,397,344; and 10,021,196


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/549,246 (now U.S. Patent No. 11,172,032)).
Appropriate correction is required.


Claim Objections
Claims 21 – 40 are objected to because of the following informalities:
Claim 21 recites the limitation "the provider network" in lines 11 – 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a provider network”;
Claim 28 recites the limitation "the provider network" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a provider network”;
Claim 35 recites the limitation "the provider network" in lines 12 – 13.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a provider network”;

Claim 33 recites the limitation "the load balancer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a load balancer” (or a change of claim dependency);
Claim 39 recites the limitation "the load balancer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a load balancer” (or a change of claim dependency);

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 21:
21.	A computer-implemented method, comprising:
providing, via one or more programmatic interfaces of a cloud computing environment, to a first client of the cloud computing environment, an indication of a particular service which is implemented at least in part at one or more resources of a second client of the cloud computing environment at a first premise external to the cloud computing environment;
transmitting, from a first virtual network established for the first client at the cloud computing environment, to a second virtual network established for the second client at the cloud computing environment, a service request directed to the particular service, wherein the service request originated at a resource of the first client at a second premise external to the provider network; and
transmitting, from the first virtual network to the resource of the first client, a response to the service request, wherein the response is generated at the one or more resources of the second client at the first premise, and wherein the response is received at the first virtual network via the second virtual network.
Independent claim 28:
28.	A system, comprising:
one or more computing devices;
wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices:
provide, via one or more programmatic interfaces of a cloud computing environment, to a first client of the cloud computing environment, an indication of a particular service which is implemented at least in part at one or more resources of a second client of the cloud computing environment at a first premise external to the cloud computing environment;
transmit, from a first virtual network established for the first client at the cloud computing environment, to a second virtual network established for the second client at the cloud computing environment, a service request directed to the particular service, wherein the service request originated at a resource of the first client at a second premise external to the provider network; and
transmit, from the first virtual network to the resource of the first client, a response to the service request, wherein the response is generated at the one or more resources of the second client at the first premise, and wherein the response is received at the first virtual network via the second virtual network.
Independent claim 35:
35.	One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors:
provide, via one or more programmatic interfaces of a cloud computing environment, to a first client of the cloud computing environment, an indication of a particular service which is implemented at least in part at one or more resources of a second client of the cloud computing environment at a first premise external to the cloud computing environment;
transmit, from a first virtual network established for the first client at the cloud computing environment, to a second virtual network established for the second client at the cloud computing environment, a service request directed to the particular service, wherein the service request originated at a resource of the first client at a second premise external to the provider network; and
transmit, from the first virtual network to the resource of the first client, a response to the service request, wherein the response is generated at the one or more resources of the second client at the first premise, and wherein the response is received at the first virtual network via the second virtual network.
These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/